Back to Form 8-K [form8-k.htm]
Medicare Advantage Attestation of Benefit Plan
 
WELLCARE HEALTH PLANS OF NEW JERSEY, INC.
 
H0913
 


I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2012. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.



I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2011
and 2012, including but not limited to, the 2012 Call Letter, the 2012
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).


Plan
ID
Segment
ID
Version
Plan
Name
Plan
Type
Transaction
Type
MA
Premium
Part D
Premium
CMS Approval Date
Effective
Date
002
0
7
WellCare
Value
(HMO)
HMO
Renewal
0.00
0.00
09/06/2011
01/01/2012
003
0
8
 WellCare
Access
(HMO
SNP)
HMO
Renewal
0.00
36.00
09/06/2011
01/01/2012

 
 
 
 
 
 

       H0913

                                                                         
 
 
 

--------------------------------------------------------------------------------

 
 
 
THOMAS TRAN
 
   9/1/2011 10:33:23 AM  
 
Contracting Official Name 
   Date  

 
 
 
 
WELLCARE HEALTH PLANS OF NEW JERSEY, INC.
 
 
P.O. Box 26011
Tampa, FL 336236011
 
   
Organization 
   
 
Address
 

                    
 
 
 
 
                                                        

       H0913

                                                                         
 